Exhibit 10.14

 

SUMMARY OF THE
WHITE MOUNTAINS INSURANCE GROU
DEFERRED COMPENSATION PLAN

 

I.                                         INTRODUCTION

 

White Mountains Insurance Group, Ltd. (the “Company”) has established the White
Mountains Insurance Group Deferred Compensation Plan (the “Plan”) to provide
members of the Company’s Board of Directors (the “Board”) and designated key
employees and consultants of the Company and its subsidiaries with the
opportunity to defer the receipt of compensation that would otherwise be payable
to them.  The Company intends that the Plan be an unfunded, non-qualified
deferred compensation plan maintained primarily for the purpose of providing
deferred compensation for directors and a select group of management or highly
compensated employees or consultants of the Company and its subsidiaries.

 

This description briefly describes the material features of the Plan.  This
summary also describes the material administrative procedures of the Plan
adopted by the Administrator pursuant to the authority delegated by the Plan,
which may be amended or modified from time to time by the Administrator, the
Board or the Human Resources Committee of the Board (the “Committee”).  The
“Administrator” is the person or committee designated by the Committee as
responsible for the day-to-day operation of the Plan, provided that the
Committee is the Administrator with respect to participants who are nonemployee
directors of the Company.  However, the Plan document governs the rights and
obligations of participants in the Plan and this description is qualified in its
entirety by the Plan document.  In the event of any inconsistency between this
description and the Plan document, the terms of the Plan document will control.

 

II.                                     ELIGIBILITY

 

Directors who are not employees of the Company or its subsidiaries are
automatically eligible to participate in the Plan.

 

Before the beginning of each calendar year (known as a “Plan Year”), the Plan
Administrator will designate those employees of, or consultants to, the Company
and its subsidiaries who are eligible to participate in the Plan.  Employees or
consultants eligible to participate in the Plan are determined on a calendar
year-by-calendar year basis and selection as an eligible individual for one Plan
Year does not guarantee that an employee or consultant will be eligible to
participate in the Plan in subsequent Plan Years.  Eligible employees and
consultants will be promptly notified of their selection and provided the
necessary election forms to participate in the Plan for the relevant Plan Year.

 

III.                                 DEFERRALS

 

Directors will be permitted to defer retainers or other fees paid by the Company
for service on the Board or any committee thereof that would otherwise be paid
in the next Plan Year.  An eligible employee or consultant will be permitted to
defer the receipt of compensation or fees that would otherwise by paid in the
next Plan Year.  Specifically, an eligible employee can elect to defer some or
all of the (i) base salary, (ii) annual bonus or (iii) long-term incentive

 

--------------------------------------------------------------------------------


 

compensation that, in each case, would be paid to him/her in the next Plan
Year.  Notwithstanding the foregoing, (i) any director who is first elected to
the Board during a Plan Year or any eligible employee who is first hired by the
Company or a participating subsidiary during a Plan Year may elect within 30
days after becoming a director or an eligible employee, as applicable, to defer
any unpaid portion of his base salary, annual bonus or long-term incentive
compensation in respect of such Plan Year and (ii) directors and eligible
employees may elect to defer any unpaid base salary, annual bonus or long-term
incentive compensation for the Plan Year in which the Plan is first adopted by
the Board.

 

Example.  An individual designated as an eligible employee in 2003 will have the
opportunity to defer some or all or his/her base salary, annual bonus or
long-term incentive compensation that would otherwise be paid in 2004.

 

To actually defer amounts under the Plan, an eligible individual must file a
deferral election with the Administrator before the date specified by the
Administrator, which must in any event be before the start of the relevant Plan
Year.  After the date specified by the Administrator, an eligible individual
cannot make, change or revoke any deferral elections that apply to that year.

 

Example.  An individual designated as an eligible employee for the 2004 Plan
Year must file a deferral election before the date specified by the
Administrator, which must be on or before December 31, 2003 to defer any
compensation that would otherwise be paid in 2004.  After the date determined by
the Administrator, this eligible employee cannot make, change or revoke any
deferral election that applies to 2004.

 

An election made by an eligible individual will apply only to the relevant Plan
Year and will not apply to subsequent Plan Years.  Therefore, an eligible
individual will need to make a separate deferral election for each Plan Year in
which he/she is eligible to participate in the Plan.

 

The Administrator will create a bookkeeping account for each eligible individual
who elects to defer amounts under the Plan.  A person who actually elects to
defer amounts under the Plan is called a “participant”.

 

The total amount credited to a participant’s account (which includes deferrals
and all related earnings) cannot exceed $50 million (or such other amount
designated by the Committee).  Any amounts credited to a participant’s account
in excess of the applicable limit will be promptly distributed to the
participant and additional deferrals by the participant will be suspended.

 

IV.                                 INVESTMENTS

 

A.                                   General Rules.


 

Amounts deferred by a participant will be credited to the bookkeeping account
established on his/her behalf by the Administrator on the first business day
after the date it would otherwise have been paid to the participant.  Additions
to a participant’s account will be deemed to be invested as described below as
soon as administratively feasible after the date they are

 

2

--------------------------------------------------------------------------------


 

credited to the participant’s account.  A participant’s account will be adjusted
(as appropriate) based on the performance of its deemed investments.

 

From time to time, the Administrator will make certain investment funds
available under the Plan in which a participant may elect to have his/her
deferrals deemed to be notionally invested.  The investment funds currently
available as notional investment alternatives under the Plan are set forth on
Exhibit A.  The Administrator can add or delete funds at any time without the
consent of participants.

 

A participant may direct, in accordance with rules established by the
Administrator, the deemed investment of his/her account among the investment
funds available under the Plan.  Except as otherwise provided herein, a
participant’s account will be deemed to be invested in accordance with his/her
instructions.  A participant may amend his/her investment directions by filing a
new investment form with the Administrator.  A participant’s new investment
directions will generally take effect as set forth on Exhibit A (or on such
other timing as specified by the Administrator).

 

On each “valuation date”, a participant’s account will be adjusted to reflect
any gains or losses attributable to the deemed investment of his/her account.  A
“valuation date” will generally be the last business day of each calendar
quarter (or such other date specified by the Administrator).  However, certain
funds available under the Plan may have semi-annual or annual valuation dates.

 

A participant’s account will generally be deemed to be invested in accordance
with the participant’s investment directions.  However, the Committee may, in
its sole discretion, disregard the participant’s election and treat his/her
account as being deemed invested in any investment fund selected by the
Committee.  In the event that any fund under which any portion of the
participant’s account is deemed to be invested ceases to exist, such portion of
the account thereafter shall be deemed held in the fund selected by the
participant or, in the absence of any instructions from the participant, by the
Committee, subject to subsequent deemed investment elections.

 

The Administrator will establish rules and procedures regarding the deemed
investment of a participant’s account.  To the extent inconsistent with this
summary, the rules and procedures adopted by the Administrator shall govern the
deemed investment of a participant’s account.

 

The Company shall provide an annual statement to the participant showing such
information as is appropriate, including the aggregate amount credited to the
account, as of a reasonably current date.

 

B.                                     Company Shares.

 

Unless otherwise determined by the Committee or the Administrator, a deemed
investment alternative of common shares of the Company, par value $1.00
(“Company Shares”), will be made available under the Plan.  A participant who is
a director or who is considered an “officer” for purposes of Section 16(b) of
the Securities Exchange Act of 1934, as amended (collectively, “Section 16(b)
person”) may, but is not required to, elect to treat up to 100% of the

 

3

--------------------------------------------------------------------------------


 

amounts he/she defers under the Plan as deemed invested in Company Shares.  Each
other participant may, but is not required to, elect to treat up to 50% of the
amounts he/she defers under the Plan as deemed invested in Company Shares.

 

In addition, there are additional restrictions on a participant’s ability to
transfer amounts into and out of a deemed investment in Company Shares.  A
participant will not be permitted to notionally invest in Company Shares (i) any
amounts deferred under the Plan that are initially deemed to be invested in an
alternative other than Company Shares or (ii) amounts credited to a
participant’s account that are deemed to be transferred out of Company Shares
into another investment alternative.  A participant may, however, have future
amounts deferred under the Plan deemed to be invested in Company Shares.

 

Example 1.  Participant X (who is a Section 16(b) person) defers $10,000 a year
under the Plan, all of which is deemed to be invested in Company Shares, and has
a total of $100,000 of his account deemed to be invested in Company Shares. 
Assume X elects to transfer $25,000 of the amounts deemed invested in Company
Shares to another investment alternative.  X cannot ever transfer that $25,000
(or earnings thereon) back into a deemed investment in Company Shares.  X can
elect, however, to have the $10,000 he defers in each future year deemed to be
invested in Company Shares.

 

Example 2.  Participant Y (who is a Section 16(b) person) defers $20,000 in a
Plan Year.  Assume Y elects to have $15,000 of such deferral deemed to be
invested in an alternative other than Company Shares.  Y cannot ever transfer
that $15,000 (or earnings thereon) into a deemed investment in Company Shares.

 

Example 3.  Participant Z, who is not a Section 16b person, defers $10,000 each
Plan Year, $5,000 of which is required to be deemed invested in an alternative
other than Company Shares.  Assume participant Z elects to notionally invest the
other $5,000 other than in Company Shares so that none of Z’s $10,000 deferral
is deemed to be invested in Company Shares.  Z cannot ever transfer any of that
$10,000 (or earnings thereon) into a deemed investment in Company Shares.  Z can
elect, however, to have up to 50% of future deferrals deemed to be invested in
Company Shares.

 

V.                                     DISTRIBUTIONS

 

A.                                   General Rules

 

At the time a participant elects to defer amounts under the Plan, he/she must
also make a distribution election with respect to those amounts.  That
distribution election applies only to amounts deferred by the participant in
that Plan Year (plus associated gains or losses from the deemed investment of
those amounts), meaning that a participant must make a separate distribution
election for each Plan Year in which he/she participates.

 

Example.  An eligible employee who elects to participate in the Plan for Plan
Year 1 and Plan Year 2 must make separate distribution elections for the
compensation deferred in each of Plan Year 1 and Plan Year 2.  The distribution

 

4

--------------------------------------------------------------------------------


 

elections for the two Plan Years can be identical, but the participant will need
to make two separate elections.  The election for Plan Year 1 will apply only to
the compensation deferred in Plan Year 1, plus associated gains or losses from
the deemed investment of this compensation.

 

A participant must generally elect to defer amounts to a specific date.  That
date can be no earlier than the January 1 following the Plan Year for which the
deferral election is in effect.  However, regardless of a participant’s
election, distributions under the Plan will commence as soon as administratively
practicable after the participant’s termination of service as defined in the
Plan (but no later than three months after the end of the year in which
termination of service occurs).

 

Example.   A participant who elects to defer compensation that would otherwise
be payable in 2004 must elect to defer that compensation until a date certain
(e.g., January 1, 2010).  The earliest date until which a participant can defer
receipt of this compensation is January 1, 2005 (i.e., the January 1 following
the Plan Year for which the deferral election is in effect).  Regardless of the
date chosen by a participant, distribution of his/her account will begin
following his/her termination of employment, if this occurs before the date
selected by the participant.

 

A participant has two choices regarding the form of distribution: (i) a lump sum
distribution or (ii) a distribution in annual installments over a period of no
more than 10 years.  If a participant elects a lump sum form of distribution,
the relevant portion of his/her account will be distributed in a lump sum as
soon as administratively feasible after the date determined above.  If a
participant elects an installment form of distribution, the relevant portion of
his/her account will be distributed in annual installments over the period
elected by the participant.  In this event, the remainder of the participant’s
account will continue to be deemed invested as described above and credited with
the applicable deemed investment gains/losses over the installment period.

 

In any Plan Year, the first $1,000,000 (or such other amount determined by the
Committee) distributed to a participant will be paid in cash.  Distributions in
excess of the relevant amount in any Plan Year will generally be made in Company
Shares.  However, the Committee will consider a participant’s request to
distribute more than $1,000,000 in cash in any Plan Year.  All distributions
made in connection with a change in control of the Company will be made in cash.

 

B.                                     Death of the Participant

 

In the event a participant dies before all his/her entire account has been
distributed, the entire value of his/her account will be distributed to his/her
beneficiary in a lump sum as soon as practicable but not later than 30 days
following the immediately succeeding valuation date following the participant’s
death.  A participant must designate a beneficiary at the time he/she elects to
defer amounts under the Plan and may change this designation in accordance with
procedures adopted by the Administrator.  If there is no effective beneficiary
designation on file, a participant’s account will be distributed to his/her
estate in the event of his/her death.

 

5

--------------------------------------------------------------------------------


 

C.                                     Changes in Distribution Elections

 

With the Committee’s permission, a participant may change any distribution
election on file with the Administrator in accordance with the following rules. 
First, a participant may change a distribution election only if the date on
which the distribution would otherwise be made is more than one year away. 
Second, the date on which the new election takes effect can be no earlier than
the first business day of the calendar quarter following the first anniversary
of the date it is filed with the Administrator.

 

Example 1.  A participant originally elects to have compensation deferred in
2004 (together with associated gains and losses) paid in a lump sum on
January 1, 2010.  If the Committee approves, this participant may change this
distribution election any time before January 1, 2009.  After this date, the
participant may not change the distribution election for the 2004 deferred
compensation.

 

Example 2.  A participant originally elects to have compensation deferred in
2004 (together with associated gains and losses) paid in a lump sum on
January 1, 2010.  In January 2005, the participant decides that he would like an
earlier distribution, and the Committee approves this decision.  The earliest
distribution date the participant can elect is April 1, 2006 (i.e., the first
calendar quarter ending one year or more after an amended distribution election
form is filed with the Administrator).

 

D.                                    Special Distributions

 

In addition to the distributions described above, the following distributions
are also available under the Plan.

 

Distribution for Emergency Need.  The Committee may, but is not required to,
grant a distribution to a participant who demonstrates the existence of a severe
financial hardship resulting from an extraordinary or unforeseeable event beyond
the participant’s control.  The participant must apply for this distribution in
accordance with, and meet any conditions established by, the Committee to be
eligible to receive any such distribution.

 

Other Distribution.  A participant may withdraw all or any part of his/her
account at any time.  However, to comply with IRS rules, a participant will be
required to forfeit 10% of the value of his/her entire account prior to any such
distribution and the participant shall not be permitted to make any additional
deferrals for the remainder of the year of such withdrawal and the next calendar
year.

 

Change in Control.  In the event of a Change in Control of the Company (as
defined in the White Mountains Long Term Incentive Plan), a participant’s entire
account will be paid out in a cash lump sum, unless the participant elects in
accordance with procedures adopted by the Administrator to defer such a
distribution to a later date.

 

E.                                      Mandatory Deferral of Distributions.

 


IF THE COMMITTEE DETERMINES THAT ANY AMOUNT THAT WOULD BE DISTRIBUTED TO A
PARTICIPANT WOULD NOT BE DEDUCTIBLE FOR FEDERAL TAX PURPOSES, THE COMMITTEE MAY
ELECT TO DEFER THE DATE OF SUCH DISTRIBUTION TO A LATER DATE CHOSEN BY THE
COMMITTEE WHEN THE DISTRIBUTION WOULD BE DEDUCTIBLE.

 

6

--------------------------------------------------------------------------------


 

F.                                      No Assignment.

 

No benefit, distribution or payment under the Plan may be anticipated, assigned
(either at law or in equity), alienated or subject to attachment, garnishment,
levy, execution or other legal or equitable process whether pursuant to a
“qualified domestic relations order” as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended, or otherwise.

 

VI.                                 MISCELLANEOUS

 

Any amount credited under the Plan on behalf of a participant is a general
unsecured obligation of the Company and the claims of any participant (or
his/her beneficiary) under the Plan shall at all times be merely the claim of an
unsecured creditor of the Company.  The Company is not required to set aside any
assets to offset its obligations under the Plan.  Further, no participant (or
his/her beneficiary) will have any preferential claim to any assets set aside to
cover the Company’s obligations under the Plan.

 

This document is only a summary of the Plan.  A participant’s rights and
obligations under the Plan will be determined in all respects in accordance with
the Plan document and the rules and procedures adopted by the Administrator.

 

Amounts deferred or distributed under the Plan will be subject to any required
tax withholding.  Participants acknowledge that amounts deferred under the Plan
may be subject to certain federal payroll taxes at the time of deferral and that
the participant will be required to pay (by payroll deduction or check) to the
Company the participant’s share of any such taxes then due and payable.

 

Any amount payable pursuant to the Plan shall be reduced at the discretion of
the Administrator to take account of any amount due, and not paid, by the
participant to the Company at the time payment is to be made hereunder.

 

The Committee may amend or terminate the Plan in any respect at any time without
the consent of participants; provided that no amendment or termination may
reduce the amount credited to a participant’s account on the date of such
amendment or termination.  In the event of the termination of the Plan, the
Committee, in its sole discretion may choose to pay out participants’ accounts
prior to the date distributions would otherwise begin (a “termination
distribution”).  Each participant shall be compensated for the early
distribution of his/her account pursuant to a termination distribution by a
payment from the Company in an amount determined by the Committee to be
appropriate to make the participant whole for such termination distribution. 
Otherwise, following a termination of the Plan, income, gains and losses shall
continue to be credited to each account in accordance with the provisions of the
Plan until the time such accounts are paid out.

 

The Committee has the sole and absolute discretion to interpret and construe the
terms of the Plan; determine the person or persons to whom benefits under the
Plan shall be paid; decide any dispute arising under the Plan; correct any
defects, supply omissions and reconcile inconsistencies as the Committee deems
appropriate; and have all such other powers as may be necessary to discharge its
duties under the Plan, in each case, without the consent of participants.

 

7

--------------------------------------------------------------------------------


 

The Administrator has the sole and absolute discretion to promulgate and enforce
such rules, regulations and procedures as shall be proper for the efficient
administration of the Plan; determine all questions arising in the
administration of the Plan; compute the amount of benefits and other payments
which shall be payable to any participant in accordance with the provisions of
the Plan; make recommendations to the Board with respect to proposed amendments
to the Plan; advise the Board regarding the known future need for funds to be
available for distribution; file all reports with government agencies,
participants and other parties as may be required by law, whether such reports
are initially the obligation of the Company or the Plan; and have all such other
powers as may be necessary to discharge its duties hereunder.

 

Nothing in the Plan shall be construed as a guarantee or right of any
participant to be continued as an employee of the Company or its subsidiaries.

 

The Administrator is required to provide to the Committee on an annual (or more
frequent basis) certain information regarding the Plan, including the number of
participants and their account balances, the portion of a participant’s account
deemed to be invested in Company Shares, each participant’s investment
directions regarding deemed transfers into and out of Company Shares and other
information requested by the Committee.

 

If the Committee denies any participant’s or beneficiary’s claim for benefits
under the Plan, (i) the Committee shall notify such participant or beneficiary
of such denial by written notice which shall set forth the specific reasons for
such denial and (ii) the participant shall be afforded a reasonable opportunity
for a full and fair review by the Committee of the decision to deny his claim
for Plan benefits.

 

By electing to become a participant in the Plan, each participant shall be
deemed conclusively to have accepted and consented to all terms of the Plan and
all actions or decisions of the Administrator, the Committee or the Board with
regard to the Plan.  Such terms and consent shall also apply to, and be binding
upon, the Beneficiaries, distributees and personal representatives and other
successors in interest of each participant.

 

Any action on matters within the discretion of the Administrator or the
Committee shall be final, binding and conclusive.

 

Except to the extent preempted by Federal law, all rights under the Plan shall
be governed by and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of law.  No action shall be
brought by or on behalf of any participant or beneficiary for or with respect to
benefits due under the Plan unless the person bringing such action has timely
exhausted the Plan’s claim review procedure.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NAME OF DEEMED INVESTMENT FUND

 

DATE DEEMED ELECTIONS TAKE
EFFECT

Vanguard Mutual Funds

 

 

•   International Growth
•   International Stock Index
•   Small-Cap Index
•   Windsor
•   Windsor II
•   500 Index
•   Wellington
•   Balanced Index
•   High-Yield Corporate
•   Long-Term Corporate
•   Intermediate Term Treasury
•   Short-Term Corporate
•   Prime Money Market

 

Next Business Day

OneBeacon Funds

 

 

•    OneBeacon Fixed Income
•    OneBeacon Fully Managed

•    OneBeacon Equity

 

Next Business Day

WTM Common Shares

 

Next Business Day

Berkshire Hathaway “B” shares

 

Next Business Day

Prospector Partners Fund

 

First Business Day of Next Calendar Quarter

Prospector Partners Small Cap Fund

 

First Business Day of Next Calendar Quarter

Scion Fund

 

First Business Day of Next Calendar Quarter

 

9

--------------------------------------------------------------------------------